Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 PREMIERWEST BANCORP TO PRESENT AT WEST COAST FINANCIAL SERVICES CONFERENCE MEDFORD, OR  March 5, 2008  PremierWest Bancorp (NASDAQ: PRWT) announced today that John L. Anhorn, Chief Executive Officer, and James Ford, President will participate in a panel discussion at the Sandler ONeill & Partners, L.P. West Coast Financial Services Conference in San Francisco, CA. The panel discussion will be held on Tuesday, March 11, 2008, and begin at 9:25 a.m. PT (12:25 p.m. ET). This presentation may be accessed live via the internet through PremierWest Bancorps website at www.PremierWestBank.com using the following instructions: 1. Go to Investors at the top of the page 2. Select Main Page from the drop down 3. Click on Webcast for the Sandler ONeill & Partners, L.P. West Coast Financial Services Conference 4. Select Session 2 This presentation will be archived and available on PremierWest Bancorps website through May 9, 2008. ABOUT PREMIERWEST BANCORP PremierWest Bancorp (NASDAQ: PRWT) is a financial services holding company headquartered in Medford, Oregon. We operate primarily through our subsidiary PremierWest Bank. PremierWest offers a full array of financial products and services through a network of full service banking offices serving a territory which currently includes high growth markets in Southern & Central Oregon and Northern California. Additionally, PremierWest offers expanded banking related services through two subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc.
